The petitions for review are granted. The issues to be briefed and argued by the parties are limited to the following: (1) Did plaintiffs' causes of action alleging the breach of and interference with an exclusive agency agreement to negotiate the designation and development of a National Football League (NFL) stadium and related claims arise out of a public issue or an issue of public interest within the meaning of Code of Civil Procedure section 425.16 ? (2) Did plaintiffs' causes of action arise out of communications made in connection with an issue under consideration by a legislative body? The requests for an order directing depublication of the opinion are denied.